            Case 2:18-cv-01132-TSZ Document 121 Filed 01/22/21 Page 1 of 6




 1

 2
                                                                                 Hon. Thomas S. Zilly
 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
      ESTHER HOFFMAN; et al.,
 8                                                         No. 2:18 cv 1132-TSZ
                     Plaintiffs,
 9                                                         STIPULATION AND ORDER
10           v.                                            EXTENDING RESPONSE TO THE
                                                           COMPLAINT AND INITIAL
11    TRANSWORLD SYSTEMS                                   DISCOVERY DATES
      INCORPORATED; et al.,
12
                     Defendants.
13
                                         I.      STIPULATION
14
            In the Court’s Order on Defendants’ Motions to Dismiss (Dkt. 118) (the “Order”), this
15
     Court dismissed certain Defendants without prejudice and provided Plaintiffs thirty (30) days,
16
     to move to amend the pleadings. It could waste resources for the current Defendants to respond
17
     to the current Complaint, since Plaintiffs are considering filing a motion to amend the pleadings
18
     to add new defendants, so in the interests of judicial economy, the Parties stipulate as follows.
19
            1.      If Plaintiffs do not file a motion to amend the pleadings by February 3, 2021,
20
     then current Defendants will file a response to Plaintiffs’ Second Amended Complaint
21
     (Dkt. 61), by February 24, 2021.
22
            2.      If Plaintiffs do file a motion to amend the Pleadings by February 3, 2021, then
23
     current Defendants will file a response as follows:
24

25
     STIPULATION AND ORDER EXTENDING
     RESPONSE TO THE COMPLAINT AND INITIAL
     DISCOVERY DATES - 1
     2:18 cv 1132-TSZ
             Case 2:18-cv-01132-TSZ Document 121 Filed 01/22/21 Page 2 of 6




 1
                             a. Within 21 days of any Order by this Court denying a motion to amend
 2
                             the pleadings, or
 3
                             b. Within 21 days of the filing by Plaintiffs of any Third Amended
 4
                             Complaint, should Plaintiffs’ motion be granted.
 5
            3.      The Parties also stipulate that any proposed amended complaint sought to be
 6
     filed by Plaintiffs will be limited to naming as additional defendants any National Collegiate
 7
     Student Loan Trust entities and adding facts to support the claims asserted against such entities,
 8
     pursuant to the juridical link doctrine.
 9
            4.      The Parties further stipulate that, if Plaintiff is permitted to file an amended
10
     pleading as outlined in paragraph 3 above, then any Fed. R. Civ. P. 12 motion to dismiss filed
11
     by any then-current Defendant(s) will address only whether the juridical link doctrine supports
12
     plausible claims for relief asserted against any National Collegiate Student Loan Trust entities
13
     added as defendants in the Third Amended Complaint.
14
            5.      The Parties further stipulate that the Parties may immediately propound written
15
     discovery pursuant to Fed. R. Civ. P. 26-37 to any current Party, and the normal rules of
16
     discovery will apply.
17
            6.      The Parties also agree to extend the initial discovery dates, based on the dates of
18
     filing of Answers by the Defendants.
19
                             a. 7 days after filing - Rule 26(a) Initial Disclosures
20
                             b. 14 days after filing - Rule 26(f) Conference
21
                             c. 21 days after filing - Joint Status Report and Discovery Plan
22
     Jointly submitted this 19th day of January, 2021.
23
            LEONARD LAW
24
            s/ Sam Leonard _____________
25
            Sam Leonard, WSBA #46498
     STIPULATION AND ORDER EXTENDING
     RESPONSE TO THE COMPLAINT AND INITIAL
     DISCOVERY DATES - 2
     2:18 cv 1132-TSZ
           Case 2:18-cv-01132-TSZ Document 121 Filed 01/22/21 Page 3 of 6




 1         Attorney for Plaintiffs
 2
           3614 California Ave. SW, #151
 3         Seattle, WA 98116
           (206) 486-1176
 4         sam@seattledebtdefense.com

 5         BERRY & BECKETT, PLLP
 6
           s/ Guy W. Beckett __________________
 7         Guy W. Beckett, WSBA #14939
           Attorney for Plaintiffs
 8
           1708 Bellevue Avenue
 9         Seattle, WA 98122
           (206) 441-5444
10
           gbeckett@beckettlaw.com
11
           HENRY & DeGRAAFF, P.S.
12
           s/ Christina L. Henry_________________
13         Christina L. Henry, WSBA #31273
14         Attorney for Plaintiffs

15         787 Maynard Ave. S,
           Seattle, WA 98104
16         (206) 330-0595
           chenry@HDM-legal.com
17

18         NORTHWEST CONSUMER LAW CENTER

19         s/ Amanda N. Martin ___________________
           Amanda N. Martin, WSBA #49581
20         Attorney for Plaintiffs
21         936 North 34th Street, Suite 300
22         Seattle, WA 98103
           (206) 805-0989
23         Amanda@NWCLC.org

24

25
     STIPULATION AND ORDER EXTENDING
     RESPONSE TO THE COMPLAINT AND INITIAL
     DISCOVERY DATES - 3
     2:18 cv 1132-TSZ
           Case 2:18-cv-01132-TSZ Document 121 Filed 01/22/21 Page 4 of 6




 1         SESSIONS, ISRAEL & SHARTLE, LLC
 2
           s/ Justin H. Homes _______________________
 3         Bryan C. Shartle, Pro Hac Vice
           James K. Schultz Pro Hac Vice
 4         Justin H. Homes, Pro Hac Vice
           Attorneys for Defendants
 5         Transworld Systems Inc., and
           National Collegiate Student Loan Trusts
 6

 7         3850 North Causeway Blvd, Suite 200
           Metairie, LA 70002-7227
 8         (504) 828-3700
           bshartle@sessions.legal
 9         jhomes@sessions.legal
10
           ANDREWS SKINNER, P.S.
11
           s/ Stephen G. Skinner ___________________
12         Stephen G. Skinner, WSBA #17317
           Transworld Systems Inc., and
13         National Collegiate Student Loan Trusts
14
           645 Elliott Ave. W., Suite 350
15         Seattle, WA 98119
           206-223-9248
16         stephen.skinner@andrews-skinner.com
17         LEE SMART
18
           s/ Marc Rosenberg _______________________
19         Marc Rosenberg, WSBA No. 31034
           Attorney for Defendant
20         Patenaude & Felix, APC, and
           Matthew Cheung
21

22         1800 One Convention Place
           701 Pike St.
23         Seattle, WA 98101-3929
           (206) 624-7990
24         mr@leesmart.com
25
     STIPULATION AND ORDER EXTENDING
     RESPONSE TO THE COMPLAINT AND INITIAL
     DISCOVERY DATES - 4
     2:18 cv 1132-TSZ
             Case 2:18-cv-01132-TSZ Document 121 Filed 01/22/21 Page 5 of 6




 1                                              II. ORDER
 2          THIS MATTER having come before the Court upon stipulation by the plaintiffs and the
 3   defendants, the Court having reviewed and considered the stipulation and all related pleadings
 4   and documents on file in this case, NOW THEREFORE, IT IS HEREBY, ORDERED:
 5          1.        If Plaintiffs do not file a motion to amend the pleadings by February 3, 2021,
 6   then current Defendants shall file a response to Plaintiffs’ Second Amended Complaint, (Dkt.
 7   61), by February 24, 2021.
 8          2.        If Plaintiffs do file a motion to amend the Pleadings by February 3, 2021, then
 9   current Defendants will file a response as follows:
10                    a. Within 21 days of any Order by this Court denying a motion to amend the
11                    pleadings, or
12                    b. Within 21 days of the filing by Plaintiffs of any Third Amended Complaint,
13                    should Plaintiff’s motion be granted.
14          3.        Any proposed amended complaint sought to be filed by Plaintiffs shall be
15   limited to naming as additional defendants any National Collegiate Student Loan Trust entities
16   and adding facts to support the claims asserted against such entities, pursuant to the juridical
17   link doctrine.
18          4.        If Plaintiff is permitted to file an amended pleading as outlined in paragraph 3
19   above, then any Fed. R. Civ. P. 12 motion to dismiss filed by any then-current Defendant(s)
20   will address only whether the juridical link doctrine supports plausible claims for relief asserted
21   against any National Collegiate Student Loan Trust entities added as defendants in the Third
22   Amended Complaint.
23          5.        The Parties may immediately propound written discovery pursuant to Fed. R.
24   Civ. P. 26-37 to any current Party, and the normal rules of discovery will apply.
25
     STIPULATION AND ORDER EXTENDING
     RESPONSE TO THE COMPLAINT AND INITIAL
     DISCOVERY DATES - 5
     2:18 cv 1132-TSZ
            Case 2:18-cv-01132-TSZ Document 121 Filed 01/22/21 Page 6 of 6




 1
            6.     Initial discovery dates shall be extended and shall be based on the filing of
 2
     Answers by the Defendants, as follows:
 3
                   a. 7 days after filing - Rule 26(a) Initial Disclosures
 4
                   b. 14 days after filing - Rule 26(f) Conference
 5
                   c. 21 days after filing - Joint Status Report and Discovery Plan
 6

 7
            Dated this 22nd day of January 2021.
 8

 9

10

11
                                                         A
                                                         Thomas S. Zilly
12                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION AND ORDER EXTENDING
     RESPONSE TO THE COMPLAINT AND INITIAL
     DISCOVERY DATES - 6
     2:18 cv 1132-TSZ
